ZEHMER, Judge,
concurring.
I concur in the decision to reverse and remand for more specific findings of fact in respect to the several elements of the Martin v. Carpenter defense. While I agree that the evidence could support inferences consistent with reliance by the employer, the totality of the evidence on this issue was not undisputed. For example, neither appellant’s briefs nor our opinion discusses claimant’s contentions (1) that the evidence regarding the employer’s company policy regarding the hiring of persons with prior back injuries did not establish that such policy was in effect when claimant was hired, and (2) that the questions regarding claimant’s medical history were not on the employment application but were on a medical history form that was filled out by the claimant after he had been hired. Whether or not these contentions are true and whether the employer in fact relied on the alleged false statements are questions of disputed fact to be decided by the judge on remand when making the specific findings required by our opinion.